Case 1:19-cv-00563-KD-B Document 22 Filed 01/21/20 Page 1 of 1                      PageID #: 295



                      IN THE UNITED STATES DISTRICT COURT
                     FOR THE SOUTHERN DISTRICT OF ALABAMA
                               SOUTHERN DIVISION

SUSAN DRAZEN, on behalf of herself and             )
others similarly situated                          )
                                                   )
       Plaintiffs,                                 )
                                                   )
vs.                                                )      CIVIL ACTION: 1:19-00563-KD-B
                                                   )
GODADDY.COM, LLC,                                  )
                                                   )
       Defendant.                                  )

                                             ORDER

       This action is before the Court on named Plaintiff Susan Drazen’s unopposed motion for

preliminary approval of class action settlement, certification of settlement class, and exhibits in

support (Doc. 20); and Defendant’s joint motion to transfer and consolidate (Doc. 15).

       Upon consideration, it is ORDERED that the foregoing is set for an EVIDENTIARY

HEARING on February 6, 2020 at 2:00 p.m., in Courtroom 4B of the United States

Courthouse, 155 Saint Joseph St., Mobile, Alabama, 36602.

       DONE and ORDERED this the 21st day of January 2020.

                                              /s/Kristi K. DuBose
                                              KRISTI K. DuBOSE
                                              CHIEF UNITED STATES DISTRICT JUDGE




                                                 1
